106 F.3d 410
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jose Octavio Perez JIMENEZ, Defendant-Appellant.
No. 96-50098.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 23, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Jose Octavio Perez Jimenez appeals his 15-month sentence and conviction following his guilty plea to importation of marijuana in violation of 21 U.S.C. §§ 952 and 960.  Pursuant to Anders v. California, 386 U.S. 738 (1967), Jimenez's counsel has filed a brief stating that she finds no meritorious issues for review, and a motion to withdraw as counsel of record.  Jimenez has not filed a supplemental brief.  Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issues for review.  Accordingly the motion of counsel to withdraw is GRANTED and the district court's judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3